DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/24/20 has been entered, in which Applicant amended claims 1, 12, and 20. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are acknowledged.
Revised 35 USC 101 rejections of claims 1-20 regarding abstract ideas are applied in light of Applicant’s amendments and explanations.
Revised 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.
The 35 USC § 112 rejections of claims 1-20 are withdrawn in light of Applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-11 are directed to a process, and claims 12-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “calculating… a first risk associated with ramping up exposure of a first A/B test of a digital content item or feature to a set of users by a first ramp amount,” “using a first sequential hypothesis test to compare the first risk with a first risk tolerance for the first A/B test,” “wherein using the first sequential hypothesis test comprises: when a test statistic exceeds a first threshold that represents a first significance level for a first type of error, then determining that a null hypothesis is accepted, when the test statistic falls below a second threshold that represents a second significance level for a second type of error, then determining that an alternative hypothesis to the null hypothesis is accepted, wherein the null hypothesis is that the risk is within the first risk tolerance or the first risk exceeds the first risk tolerance,” “calculating… a second risk associated with ramping up exposure of the first A/B test of the digital content item or feature to the set of users by a second ramp amount,” “in response to determining that the first sequential hypothesis test indicates that the first risk is within the first risk tolerance, using a second sequential hypothesis test to compare the second risk with the first risk tolerance for the first A/B test,” and “in response to determining that the second sequential hypothesis test does not indicate that the second risk is within the first risk 
Additionally, the claim does not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claim does not recite any particular use for these determinations that improve upon the underlying technology. The independent claims (1, 12, and 20) recite the additional elements of: “one or more computer systems,” (computer system and processor); “one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to,” (computer system, memory, and processor); and “A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method,” (computer system, memory, and processor). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims. 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying 
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0067]-[0071]). The recited computer elements and functions that are applied to the abstract idea in the claims (1, 12, and 20) are: “a computer,” (computer system and processor); “one or more processors; and  3memory storing instructions that, when executed by the one or more 4processors, cause the apparatus to,” (computer system, memory, and processor); and “A non-transitory computer-readable storage medium storing 2instructions that when executed by a computer cause the computer to perform a 3method,” (computer system, memory, and processor). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-11 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, 
Regarding claims 12-20 the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0067]-[0071]).
The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis.

Claim Interpretation
Examiner notes that the term "risk" is being interpreted in light of claim 9 which states that "wherein the first risk is calculated using: a performance metric for the first A/B test; a proportion of a population affected by the first A/B test; and the first ramp amount." Examiner additionally notes that this interpretation is consistent with Paragraph Number [0024] of Applicant's Specification which states: "risk 216 may be a metric that measures the difference in click-through rate (CTR) between treatment and control variants of a page, advertisement, feature, content item, message, and/or email. Risk 216 may also, or instead, account for factors such as the number or proportion of users affected by the A/B test and/or ramp amount 214 (e.g., the percentage of users affected by ramping up of the A/B test."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0253683 to Gui et al. .
As per claim 1, Gui teaches:
A method, comprising: calculating, by one or more computer systems, a first risk associated with ramping up exposure of a first A/B test of a digital content item or feature to a set of users by a first ramp amount (Paragraph Number [0005] teaches if results from the A/B test show that a new treatment version performs better than an old control version by a certain amount, the test results may be considered statistically significant, and the new version may be used in subsequent communications with users already exposed to the treatment version and/or additional users. Paragraph Number [0033] teaches the system of FIG. 2 includes functionality to perform network A/B testing, or A/B testing of users in the social network.  The system includes a sampling apparatus 204 that selects a subset 210 of nodes 216 (e.g., users) for exposure to a treatment version of a message or other content during an A/B test.  For example, sampling apparatus 204 may select a random percentage of users for exposure to a new treatment version of an email, social media post, feature, offer, user flow, article, advertisement, layout, design, and/or other content during an A/B test.  Other users in the social network may be exposed to an older control version of the content.  In other words, sampling apparatus 204 may generate treatment assignments of the users to a treatment group that is exposed to the treatment version or a control group that is exposed to the control version).
wherein using the first sequential hypothesis test comprises: when a test statistic exceeds a first threshold that represents a first significance level for a first type of error, then determining that a null hypothesis is accepted (Paragraph Number [0061] teaches 
when the test statistic falls below a second threshold that represents a second significance level for a second type of error, then determining that an alternative hypothesis to the null hypothesis is accepted (Paragraph Number [0061] teaches after ATE 214 is estimated using statistical model 212, ATE 214 may be used to select a fraction of additional users in the social network for subsequent exposure to the treatment version.  For example, the value of ATE 214 may be used to evaluate the effect size associated with the network A/B test.  If the effect size indicates a positive response to the treatment version, subsequent exposure of users to the treatment may be ramped up based on the effect size.  If the effect size indicates a negative response to the treatment version, subsequent exposure of users to the treatment version may be stopped to prevent alienation of additional users.  In another example, an estimate of ATE 214 that indicates a positive response to the treatment version may facilitate rejection of a null hypothesis that states that the treatment and control versions of the A/B test have the same conversion rate. Paragraph Number [0062] teaches because statistical model 212 accounts for global bias 408, treatment effect 410, and network effect 224, statistical model 212 may estimate ATE 214 with less bias and/or variance than models that do not consider network effect 224 and/or that remove responses 406 from estimation for users with fractions of neighbors in treatment 404 that do not exceed a threshold. Paragraph Number [0078] teaches a fraction of additional users in the social network for subsequent exposure to the treatment version is then selected based on the ATE (operation 708).  For example, the estimated ATE may be used to ramp up exposure of users in the social network to the treatment version and/or facilitate rejection of a null hypothesis of the A/B test.  Finally, the treatment version is presented to the fraction of additional users (operation 710)).
calculating, by one or more computer systems, a second risk associated with ramping up exposure of the first A/B test of the digital content item or feature to the set of users by a second ramp amount (Paragraph Number [0005] teaches if results from the A/B test show that a new treatment version performs better than an old control version by a certain amount, the test results may be considered statistically significant, and the new version may be used in subsequent communications with users already exposed to the treatment version and/or additional users. Paragraph Number [0033] teaches the system of FIG. 2 includes functionality to perform network A/B testing, or A/B testing of users in the social network.  The system includes a sampling apparatus 204 that selects a subset 210 of nodes 216 (e.g., users) for exposure to a treatment version of a message or other content during an A/B test.  For example, sampling apparatus 204 may select a random percentage of users for exposure to a new treatment version of an email, social media post, feature, offer, user flow, article, advertisement, layout, design, and/or other content during an A/B test.  Other users in the social network may be exposed to an older control version of the content.  In other words, sampling apparatus 204 may generate treatment assignments of the users to a treatment group that is exposed to the treatment version or a control group that is exposed to the control version. Paragraph Number [0034] teaches during the A/B test, the users may be exposed to the treatment or control versions, and the users' responses to or interactions with the exposed versions may be monitored.  For example, users in the treatment group may be shown the treatment version of a feature after logging into an online professional network, and users in the control group may be shown the control version of the feature after logging into the online professional network.  User responses to the control or treatment versions may be collected as clicks, 
automatically triggering, by the one or more computer systems, a ramp-up of exposure of the first A/B test of the digital content item or feature to the set of users by the first ramp amount. (Paragraph Number [0035] teaches the system also includes an estimation apparatus 206 that estimates an average treatment effect (ATE) 214 from the results of the A/B test.  For example, estimation apparatus 206 may estimate ATE 214 as the difference in click-through rate (CTR) between users exposed to a treatment version of an advertisement and users exposed to a control version of the advertisement.  ATE 214 may then be used to determine a subsequent fraction or number of users to be exposed to the treatment version.  For example, a positive ATE 214 may be used to ramp up exposure of additional users in the social network to the treatment version, while a negative ATE 214 may be used to reduce or terminate exposure of additional users to the treatment version).
Gui teaches calculating risks associated with increasing exposure utilizing A/B tests but does not explicitly teach calculating risk tolerances of various levels based upon user criteria which is taught by the following citations from Iscoe:
using a first sequential hypothesis test to compare the first risk with a first risk tolerance for the first A/B test (Paragraph Number [0167] teaches existing conversion optimization solutions, which involve live testing on real users, sometimes are cancelled in the very early stages when they cause conversions to drop.  The risk and returns of conversion optimization are "inversely related".  As a result, the MLCO disclosed herein provides systems and methods of increasing conversions within the scope of the desired 
wherein the null hypothesis is that the risk is within the first risk tolerance or the first risk exceeds the first risk tolerance (Paragraph Number [0168] teaches a risk tolerance level is specified that determines what percentage or amount of the live user traffic (i.e., what number of users) is presented algorithmically evolved funnels or candidate individuals and what percentage or amount of the live user traffic (i.e., what number of users) is presented control funnels or candidate individuals.  For example, at a 
in response to determining that the first sequential hypothesis test indicates that the first risk is within the first risk tolerance (Paragraph Number [0168] teaches a risk tolerance level is specified that determines what percentage or amount of the live user traffic (i.e., what number of users) is presented algorithmically evolved funnels or candidate individuals and what percentage or amount of the live user traffic (i.e., what number of users) is presented control funnels or candidate individuals.  For example, at a conservative risk tolerance level, only 5% of the webpages served to the user are determined by the evolutionary computations, whereas 95% of the webpages are control versions.  In other implementations, different risk tolerance levels can be specified such as moderately conservative (e.g., 15% evolved webpages, 85% control webpages), moderate (e.g., 20% evolved webpages, 80% control webpages), moderately aggressive (e.g., 60% evolved webpages, 40% control webpages), and aggressive (e.g., 70% evolved webpages, 30% control webpages).  For each of these risk tolerance levels, appropriate 
using a second sequential hypothesis test to compare the second risk with the first risk tolerance for the first A/B test (Paragraph Number [0167] teaches existing conversion optimization solutions, which involve live testing on real users, sometimes are cancelled in the very early stages when they cause conversions to drop.  The risk and returns of conversion optimization are "inversely related".  As a result, the MLCO disclosed herein provides systems and methods of increasing conversions within the scope of the desired risk tolerance.  FIG. 19 shows one implementation of a risk tolerance module that implements risk tolerance for the disclosed evolutionary computations.  In the example shown in FIG. 19, the risk tolerance module is depicted in the form of a knob 1904 that can serve as a configurable parameter accessible across an administrative interface. Paragraph Number [0168] teaches a risk tolerance level is specified that determines what percentage or amount of the live user traffic (i.e., what number of users) is presented algorithmically evolved funnels or candidate individuals and what percentage or amount of the live user traffic (i.e., what number of users) is presented control funnels or candidate individuals.  For example, at a conservative risk tolerance level, only 5% of the webpages served to the user are determined by the evolutionary computations, whereas 95% of the webpages are control versions.  In other implementations, different risk tolerance levels can be specified such as moderately conservative (e.g., 15% evolved webpages, 85% control webpages), moderate (e.g., 20% evolved webpages, 80% control webpages), moderately aggressive (e.g., 60% evolved webpages, 40% control webpages), and aggressive (e.g., 70% evolved webpages, 30% control webpages).  For each of these 
and in response to determining that the second sequential hypothesis test does not indicate that the second risk is within the first risk tolerance (Paragraph Number [0168] teaches a risk tolerance level is specified that determines what percentage or amount of the live user traffic (i.e., what number of users) is presented algorithmically evolved funnels or candidate individuals and what percentage or amount of the live user traffic (i.e., what number of users) is presented control funnels or candidate individuals.  For example, at a conservative risk tolerance level, only 5% of the webpages served to the user are determined by the evolutionary computations, whereas 95% of the webpages are control versions.  In other implementations, different risk tolerance levels can be specified such as moderately conservative (e.g., 15% evolved webpages, 85% control webpages), moderate (e.g., 20% evolved webpages, 80% control webpages), moderately aggressive (e.g., 60% evolved webpages, 40% control webpages), and aggressive (e.g., 70% evolved webpages, 30% control webpages).  For each of these risk tolerance levels, appropriate division of user exposure to algorithmically evolved candidate individuals and control candidate individuals can be set).
Both Gui and Iscoe are directed to risk and exposure. Gui discloses calculating risks associated with increasing exposure utilizing A/B tests. Iscoe improves upon Gui by disclosing calculating risk tolerances of various levels based upon user criteria. One of ordinary skill in the art would be motivated to further include calculating risk tolerances of various levels based upon user criteria, to efficiently determine optimized exposure solutions that have high probability of returns while minimizing risk.

As per claim 12, Gui teaches: 
An apparatus, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: (Paragraph Numbers [0079]-[0080] and FIG. 8 shows a computer system 800 in accordance with an embodiment. Computer system 800 may correspond to an apparatus that includes a processor 802, memory 804, storage 806, and/or other components found in electronic computing devices.  Processor 802 may support parallel processing and/or multi-threaded operation with other processors in computer system 800.  Computer system 800 may also include input/output (I/O) devices such as a keyboard 808, a mouse 810, and a display 812. Computer system 800 may include functionality to execute various components of the present embodiments.  In particular, computer system 800 may include an operating system (not shown) that coordinates the use of hardware and software resources on computer system 800, as well as one or more applications that perform specialized tasks for the user.  To perform tasks for the user, applications may obtain the use of hardware resources on computer system 800 from the operating system, 
The remaining claim limitations are substantially similar to the claim limitations recited by the method of claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 20, Gui teaches:
A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method (Paragraph Numbers [0079]-[0080] and FIG. 8 shows a computer system 800 in accordance with an embodiment. Computer system 800 may correspond to an apparatus that includes a processor 802, memory 804, storage 806, and/or other components found in electronic computing devices.  Processor 802 may support parallel processing and/or multi-threaded operation with other processors in computer system 800.  Computer system 800 may also include input/output (I/O) devices such as a keyboard 808, a mouse 810, and a display 812. Computer system 800 may include functionality to execute various components of the present embodiments.  In particular, computer system 800 may include an operating system (not shown) that coordinates the use of hardware and software resources on computer system 800, as well as one or more applications that perform specialized tasks for the user.  To perform tasks for the user, applications may obtain the use of hardware resources on computer system 800 from the operating system, as well as interact with the user through a hardware and/or software framework provided by the operating system).

As per claims 2 and 13, the combination of Gui and Iscoe teaches each of the limitations of claims 1 and 12 respectfully.
In addition, Gui teaches:
further comprising: calculating a second risk associated with ramping up exposure to a second A/B test by a second ramp amount (Paragraph Number [0034] teaches during the A/B test, the users may be exposed to the treatment or control versions, and the users' responses to or interactions with the exposed versions may be monitored.  For example, users in the treatment group may be shown the treatment version of a feature after logging into an online professional network, and users in the control group may be shown the control version of the feature after logging into the online professional network.  User responses to the control or treatment versions may be collected as clicks, conversions, purchases, comments, new connections, likes, shares, and/or other metrics representing implicit or explicit user feedback from the users).
discontinuing ramp-up of exposure to the second A/B test (Paragraph Number [0035] teaches the system also includes an estimation apparatus 206 that estimates an average treatment effect (ATE) 214 from the results of the A/B test.  For example, estimation apparatus 206 may estimate ATE 214 as the difference in click-through rate (CTR) between users exposed to a treatment version of an advertisement and users exposed to a control version of the advertisement.  ATE 214 may then be used to determine a subsequent fraction or number of users to be exposed to the treatment 
Gui teaches calculating risks associated with increasing exposure utilizing A/B tests but does not explicitly teach calculating risk tolerances of various levels based upon user criteria which is taught by the following citations from Iscoe:
using a second sequential hypothesis test to compare the additional risks with a set of second risk tolerance for the second A/B test (Paragraph Number [0167] teaches existing conversion optimization solutions, which involve live testing on real users, sometimes are cancelled in the very early stages when they cause conversions to drop.  The risk and returns of conversion optimization are "inversely related".  As a result, the MLCO disclosed herein provides systems and methods of increasing conversions within the scope of the desired risk tolerance.  FIG. 19 shows one implementation of a risk tolerance module that implements risk tolerance for the disclosed evolutionary computations.  In the example shown in FIG. 19, the risk tolerance module is depicted in the form of a knob 1904 that can serve as a configurable parameter accessible across an administrative interface. Paragraph Number [0168] teaches a risk tolerance level is specified that determines what percentage or amount of the live user traffic (i.e., what number of users) is presented algorithmically evolved funnels or candidate individuals and what percentage or amount of the live user traffic (i.e., what number of users) is presented control funnels or candidate individuals.  For example, at a conservative risk tolerance level, only 5% of the webpages served to the user are determined by the evolutionary computations, whereas 95% of the webpages are control versions.  In other 
and when the first sequential hypothesis test indicates that a majority of the additional risks is within the corresponding additional risk tolerances and none of the additional risks exceed the corresponding additional risk tolerances (Paragraph Number [0168] teaches a risk tolerance level is specified that determines what percentage or amount of the live user traffic (i.e., what number of users) is presented algorithmically evolved funnels or candidate individuals and what percentage or amount of the live user traffic (i.e., what number of users) is presented control funnels or candidate individuals.  For example, at a conservative risk tolerance level, only 5% of the webpages served to the user are determined by the evolutionary computations, whereas 95% of the webpages are control versions.  In other implementations, different risk tolerance levels can be specified such as moderately conservative (e.g., 15% evolved webpages, 85% control webpages), moderate (e.g., 20% evolved webpages, 80% control webpages), moderately aggressive (e.g., 60% evolved webpages, 40% control webpages), and aggressive (e.g., 70% evolved webpages, 30% control webpages).  For each of these risk tolerance levels, appropriate division of user exposure to algorithmically evolved candidate individuals and control candidate individuals can be set).

As per claim 4, the combination of Gui and Iscoe teaches each of the limitations of claim 1.
In addition, Gui teaches:
obtaining an initial risk assessment for the first A/B test prior to starting the first A/B test (Paragraph Number [0033] teaches the system of FIG. 2 includes functionality to perform network A/B testing, or A/B testing of users in the social network.  The system includes a sampling apparatus 204 that selects a subset 210 of nodes 216 (e.g., users) for exposure to a treatment version of a message or other content during an A/B test.  For example, sampling apparatus 204 may select a random percentage of users for exposure to a new treatment version of an email, social media post, feature, offer, user flow, article, advertisement, layout, design, and/or other content during an A/B test.  Other users in the social network may be exposed to an older control version of the content.  In other words, sampling apparatus 204 may generate treatment assignments of the users to a treatment group that is exposed to the treatment version or a control group that is exposed to the control version).
and triggering an initial exposure to the first A/B test based on the initial risk assessment (Paragraph Number [0033] teaches the system of FIG. 2 includes functionality to perform network A/B testing, or A/B testing of users in the social network.  The system includes a sampling apparatus 204 that selects a subset 210 of nodes 216 (e.g., users) for exposure to a treatment version of a message or other content during an A/B test.  For example, sampling apparatus 204 may select a random 
As per claim 5, the combination of Gui and Iscoe teaches each of the limitations of claims 1 and 4.
In addition, Gui teaches:
further comprising: obtaining the initial exposure and the first ramp amount from a ramp-up plan associated with the initial risk assessment. (Paragraph Number [0033] teaches the system includes a sampling apparatus 204 that selects a subset 210 of nodes 216 (e.g., users) for exposure to a treatment version of a message or other content during an A/B test.  For example, sampling apparatus 204 may select a random percentage of users for exposure to a new treatment version of an email, social media post, feature, offer, user flow, article, advertisement, layout, design, and/or other content during an A/B test.  Other users in the social network may be exposed to an older control version of the content.  In other words, sampling apparatus 204 may generate treatment assignments of the users to a treatment group that is exposed to the treatment version or a control group that is exposed to the control version).
As per claim 6, the combination of Gui and Iscoe teaches each of the limitations of claims 1 and 4.
In addition, Gui teaches:
wherein the initial risk assessment is obtained from an experimenter associated with the A/B test. (Paragraph Number [0023] teaches the entities may include users that use online professional network 118 to establish and maintain professional connections, list work and community experience, endorse and/or recommend one another, search and apply for jobs, and/or perform other actions.  The entities may also include companies, employers, and/or recruiters that use online professional network 118 to list jobs, search for potential candidates, provide business-related updates to users, advertise, and/or take other action. Paragraph Number [0058] teaches various response functions g(.cndot.) may be chosen to model the users' behaviors. Paragraph Number [0075] teaches a set of treatment assignments of users in an A/B test and responses of the users to treatment and control versions of a message are obtained (operation 702). Paragraph Number [0080] teaches to perform tasks for the user, applications may obtain the use of hardware resources on computer system 800 from the operating system, as well as interact with the user through a hardware and/or software framework provided by the operating system).
As per claims 7 and 16, the combination of Gui and Iscoe teaches each of the limitations of claims 1 and 12 respectively.
In addition, Gui teaches:
further comprising: calculating a set of additional risks associated with ramping up exposure to the first A/B test by the first ramp amount (Paragraph Number [0005] teaches if results from the A/B test show that a new treatment version performs better than an old control version by a certain amount, the test results may be considered statistically significant, and the new version may be used in subsequent communications with users already exposed to the treatment version and/or additional users. Paragraph 
using the first sequential hypothesis test to compare the additional risks with a set of additional risk tolerances for the first A/B test (Paragraph Number [0005] teaches if results from the A/B test show that a new treatment version performs better than an old control version by a certain amount, the test results may be considered statistically significant, and the new version may be used in subsequent communications with users already exposed to the treatment version and/or additional users. Paragraph Number [0033] teaches the system of FIG. 2 includes functionality to perform network A/B testing, or A/B testing of users in the social network.  The system includes a sampling apparatus 204 that selects a subset 210 of nodes 216 (e.g., users) for exposure to a treatment version of a message or other content during an A/B test.  For example, sampling apparatus 204 may select a random percentage of users for exposure to a new treatment version of an email, social media post, feature, offer, user flow, article, 
Gui teaches calculating risks associated with increasing exposure utilizing A/B tests but does not explicitly teach calculating risk tolerances of various levels based upon user criteria which is taught by the following citations from Iscoe:
using the first sequential hypothesis test to compare the additional risks with a set of additional risk tolerances for the first A/B test; (Paragraph Number [0167] teaches existing conversion optimization solutions, which involve live testing on real users, sometimes are cancelled in the very early stages when they cause conversions to drop.  The risk and returns of conversion optimization are "inversely related".  As a result, the MLCO disclosed herein provides systems and methods of increasing conversions within the scope of the desired risk tolerance.  FIG. 19 shows one implementation of a risk tolerance module that implements risk tolerance for the disclosed evolutionary computations.  In the example shown in FIG. 19, the risk tolerance module is depicted in the form of a knob 1904 that can serve as a configurable parameter accessible across an administrative interface. Paragraph Number [0168] teaches a risk tolerance level is specified that determines what percentage or amount of the live user traffic (i.e., what number of users) is presented algorithmically evolved funnels or candidate individuals and what percentage or amount of the live user traffic (i.e., what number of users) is presented control funnels or candidate individuals.  For example, at a conservative risk 
and when the first sequential hypothesis test indicates that a majority of the additional risks is within the corresponding additional risk tolerances and none of the additional risks exceed the corresponding additional risk tolerances (Paragraph Number [0107] teaches examples of such test parameters include number of visitors per unit time, existing conversion rate, size of the candidate search space, preferred risk tolerance, and the type of performance measure. Paragraph Number [0167] teaches existing conversion optimization solutions, which involve live testing on real users, sometimes are cancelled in the very early stages when they cause conversions to drop.  The risk and returns of conversion optimization are "inversely related".  As a result, the MLCO disclosed herein provides systems and methods of increasing conversions within the scope of the desired risk tolerance. Paragraph Number [0168] teaches a risk tolerance level is specified that determines what percentage or amount of the live user traffic (i.e., what number of users) is presented algorithmically evolved funnels or candidate individuals and what percentage or amount of the live user traffic (i.e., what number of users) is presented 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 8 and 17, the combination of Gui and Iscoe teaches each of the limitations of claims 1 and 12 respectively.
In addition, Gui teaches:
further comprising: when the ramp-up of exposure to the first A/B test reaches a limit representing a maximum performance assessment for the A/B test, performing additional ramp-up of exposure to a treatment version of the A/B test based on an operational risk associated with the additional ramp-up (Paragraph Number [0072] teaches when the number of edges among nodes in the clusters cannot be increased with the iterations, the cluster memberships of selected pairs of nodes in the graph are randomly switched (operation 606).  For example, the cluster memberships of 5% of the nodes may be randomly switched to potentially improve on the local maximum reached during iterative switching of the nodes' cluster memberships.  An additional set of iterations of switching the cluster memberships of pairs of nodes to increase the number of edges among nodes in the first and second clusters may then be performed (operation 
As per claims 9 and 18, the combination of Gui and Iscoe teaches each of the limitations of claims 1 and 12 respectively.
In addition, Gui teaches:
wherein the first risk is calculated using: a performance metric for the first A/B test; a proportion of a population affected by the first A/B test; and the first ramp amount. (Paragraph Number [0005] teaches if results from the A/B test show that a new treatment version performs better than an old control version by a certain amount, the test results may be considered statistically significant, and the new version may be used in subsequent communications with users already exposed to the treatment version and/or additional users. Paragraph Number [0035] teaches the system also includes an estimation apparatus 206 that estimates an average treatment effect (ATE) 214 from the results of the A/B test.  For example, estimation apparatus 206 may estimate ATE 214 as the difference in click-through rate (CTR) between users exposed to a treatment version of an advertisement and users exposed to a control version of the advertisement.  ATE 214 may then be used to determine a subsequent fraction or number of users to be exposed to the treatment version.  For example, a positive ATE 214 may be used to ramp up exposure of additional users in the social network to the treatment version, while a negative ATE 214 may be used to reduce or terminate exposure of additional users to the treatment version).
As per claims 10 and 19, the combination of Gui and Iscoe teaches each of the limitations of claims 1 and 12 respectively.

wherein ramping up the exposure to the A/B test by the ramp amount comprises: ramping up the exposure to the first A/B test by a largest ramp amount with a value of the risk that is within the risk tolerance. (Paragraph Number [0167] teaches existing conversion optimization solutions, which involve live testing on real users, sometimes are cancelled in the very early stages when they cause conversions to drop.  The risk and returns of conversion optimization are "inversely related".  As a result, the MLCO disclosed herein provides systems and methods of increasing conversions within the scope of the desired risk tolerance.  FIG. 19 shows one implementation of a risk tolerance module that implements risk tolerance for the disclosed evolutionary computations.  In the example shown in FIG. 19, the risk tolerance module is depicted in the form of a knob 1904 that can serve as a configurable parameter accessible across an administrative interface. Paragraph Number [0168] teaches a risk tolerance level is specified that determines what percentage or amount of the live user traffic (i.e., what number of users) is presented algorithmically evolved funnels or candidate individuals and what percentage or amount of the live user traffic (i.e., what number of users) is presented control funnels or candidate individuals.  For example, at a conservative risk tolerance level, only 5% of the webpages served to the user are determined by the evolutionary computations, whereas 95% of the webpages are control versions.  In other implementations, different risk tolerance levels can be specified such as moderately conservative (e.g., 15% evolved webpages, 85% control webpages), moderate (e.g., 20% 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 15, Gui teaches each of the limitations of claim 12.
In addition, the limitations of claim 15 are substantially similar to the claim limitations recited by the method of claims 4, 5, and 6, and are rejected for the same reasons put forth in regard to claims 4, 5, and 6.
Claims 3, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0253683 to Gui et al. (hereafter referred to as Gui) in view of U.S. Patent Application Publication Number 2017/0193403 to Iscoe et al. (hereafter referred to as Iscoe) and in further view of U.S. Patent Application Publication Number 2017/0083429 to Pekelis et al. (hereafter referred to as Pekelis).
As per claims 3 and 14, the combination of Gui and Iscoe teaches each of the limitations of claims 1 and 12 respectfully.
In addition, Gui teaches:
further comprising: calculating a second risk associated with ramping up exposure to a second A/B test by a second ramp amount (Paragraph Number [0005] teaches if results from the A/B test show that a new treatment version performs better than an old control version by a certain amount, the test results may be considered 
triggering a ramp-up of exposure to the second A/B test by the second ramp amount (Paragraph Number [0069] teaches the A/B test is performed by presenting the treatment version to the selected clusters and tracking the response of the selected clusters to the treatment version (operation 512).  For example, a treatment version of an email, offer, advertisement, webpage, feature, layout, design, article, and/or other message may be shown to the selected clusters, and a control version of the same message may be shown to other clusters, which form a control group for the A/B test.  Responses of the users in the treatment and control groups may be tracked using metrics that measure CTR, conversion rates, revenue, comments, connection requests, and/or other values associated with the users' behavior.  The responses may then be analyzed to select a fraction of additional users for subsequent exposure to the treatment version, and the treatment version may be presented to the selected fraction of additional users, as described in further detail below with respect to FIG. 7. (See also Paragraph Number [0061])).

using a second sequential hypothesis test to compare the second risk with a second risk tolerance for the second A/B test; (Paragraph Number [0167] teaches existing conversion optimization solutions, which involve live testing on real users, sometimes are cancelled in the very early stages when they cause conversions to drop.  The risk and returns of conversion optimization are "inversely related".  As a result, the MLCO disclosed herein provides systems and methods of increasing conversions within the scope of the desired risk tolerance.  FIG. 19 shows one implementation of a risk tolerance module that implements risk tolerance for the disclosed evolutionary computations.  In the example shown in FIG. 19, the risk tolerance module is depicted in the form of a knob 1904 that can serve as a configurable parameter accessible across an administrative interface. Paragraph Number [0168] teaches a risk tolerance level is specified that determines what percentage or amount of the live user traffic (i.e., what number of users) is presented algorithmically evolved funnels or candidate individuals and what percentage or amount of the live user traffic (i.e., what number of users) is presented control funnels or candidate individuals.  For example, at a conservative risk tolerance level, only 5% of the webpages served to the user are determined by the evolutionary computations, whereas 95% of the webpages are control versions.  In other implementations, different risk tolerance levels can be specified such as moderately conservative (e.g., 15% evolved webpages, 85% control webpages), moderate (e.g., 20% evolved webpages, 80% control webpages), moderately aggressive (e.g., 60% evolved 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
The combination of Gui and Iscoe teaches calculating risks associated with increasing exposure utilizing A/B tests and calculating risk tolerances of various levels based upon user criteria but does not explicitly teach determining if the testing of the risks proves to be inconclusive which is taught by the following citations from Pekelis:
and when comparison of the second risk with the second risk tolerance by the second sequential hypothesis test is inconclusive at an end of a predefined period (Paragraph Number [0032] teaches the statistics module 121 conducts variation tests on web pages.  Particularly, the statistics module 121 conducts a sequential test on a web page.  However, the sequential test conducted by the statistics module 121 allows an experimenter to continuously monitor the results of the sequential test.  That is, an experimenter is allowed to view the results of a sequential test being performed on the web page at any time and the statistics module 121 provides results of the variation test to the experimenter that are valid at all times regardless of when the experimenter requests to view the results. Paragraph Number [0042] teaches the reset module 403 may determine whether to reset the variation test responsive to each user visiting the web page.  Resetting the variation test corrects any false positive (e.g., an inconclusive variation test declaring a winner or loser) assuming the underlying processes causing 
The combination of Gui and Iscoe and Pekelis are directed to risk and exposure. The combination of Gui and Iscoe discloses calculating risks associated with increasing exposure utilizing A/B tests and calculating risk tolerances of various levels based upon user criteria. Pekelis improves upon the combination of Gui and Iscoe by disclosing determining if the testing of the risks proves to be inconclusive. One of ordinary skill in the art would be motivated to further include determining if the testing of the risks proves to be inconclusive, to efficiently determine if the test needs to be reset because results were insufficient to produce the desired results.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of calculating risks associated with increasing exposure utilizing A/B tests and calculating risk tolerances of various levels based upon user criteria in the combination of Gui and Iscoe to further utilize determining if the testing of the risks proves to be inconclusive as disclosed in Iscoe, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11, the combination of Gui and Iscoe teaches each of the limitations of claim 1.

wherein the first sequential hypothesis test comprises a generalized sequential probability ratio test. (Paragraph Number [0032] teaches the statistics module 121 conducts variation tests on web pages.  Particularly, the statistics module 121 conducts a sequential test on a web page.  However, the sequential test conducted by the statistics module 121 allows an experimenter to continuously monitor the results of the sequential test.  That is, an experimenter is allowed to view the results of a sequential test being performed on the web page at any time and the statistics module 121 provides results of the variation test to the experimenter that are valid at all times regardless of when the experimenter requests to view the results).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.

Response to Arguments
Applicant’s arguments filed 11/24/20 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible because they recite a practical application and make improvement to technology. (See Applicant’s Remarks, 11/24/2020, pgs. 12-18). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the added features contained in the claim amendments behave similarly to computer processor, 
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 11/24/2020, pgs. 19-21). Examiner respectfully disagrees. Examiner notes that new citations from the Gui and Iscoe references have been applied to the newly presented claim limitations in response to Applicant’s amendments as indicated in the above in the 35 USC 103 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624